DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are presented for examination.
Claims 2, 5-6 are cancelled.
Claims 1, 3-4, and 7-11 are pending.
Claims 1, 3-4, and 7-11 are allowed.

Invention
The Present invention teaches “Provided are an autonomous running device, a running control method for the autonomous running device, and a running control program of the autonomous running device that allow the autonomous running device to reach a destination while continuing estimation of its self-position. An autonomous running device includes a first position estimation unit that estimates the position of the autonomous running device on the basis of information about surroundings of the autonomous running device, produces information about the estimated position of the autonomous running device as first positional information, and updates the first positional information, a second position estimation unit that estimates the position of the autonomous running device on the basis of rotation amounts of wheels, produces information about the estimated position of the autonomous running device as second positional information, and updates the second positional information, and a control unit.”

Reason for Allowance
Claims 1, 3-4, and 7-11 are allowed. The following is an Examiner’s statement of reasons for allowance: claims 1, 3-4, and 7-11 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 07/13/2022, Pages 1-3. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 10-11 allowed, the claims 3-4, 7-9 are also allowed based on their dependency upon the independent claims 1, 10-11.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

         Nakajima (US 20170168498) teaches a position measurer that measures a local device position based on an amount of movement by a moving device; a map memory that stores a map created using information on a plurality of images picked up by an image picker; a position estimator that estimates the local device position based on the information on the plurality of images picked up by the image picker and information on the map stored in the map memory; a determiner that determines whether or not a difference between the local device position measured by the position measurer and the local device position estimated by the position estimator is within a predetermined error range; and a map editor that edits the map stored in the map memory when the determiner determines that the difference is out of the predetermined error range.

         Suzuki (US 20200333789) an acquisition unit configured to acquire a first processing result including information for identifying the position of the mobile object and a second processing result including information for identifying the position of the mobile object, the first processing result being obtained by executing a first processing method on an image obtained by measuring at least surroundings of the mobile object by using a light receiving sensor installed on the mobile object, the second processing result being obtained by executing a second processing method different from the first processing method on an observation result obtained by observing the mobile object by using a light receiving sensor installed at a location at which it is possible to observe the mobile object; and a determination unit configured to determine the position of the mobile object based on the first processing result and the second processing result. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667